Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.355 Filed 03/10/20 Page 1 of 30

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

READY CAPITAL CORPORATION,
a Maryland corporation, READYCAP
COMMERCIAL, LLC, a Delaware
Limited liability company, and
READYCAP HOLDINGS, LLC, a
Delaware limited liability company,

Plaintiffs,
Vv.

READY CAPITAL CORPORATION,
a Michigan corporation,

Defendant.

Case No. 2:19-cv-13536-BAF-EAS
Hon. David Lawson

 

FISHMAN STEWART PLLC
Douglas P. LaLone (P45751)
Attorneys for Plaintiffs

800 Tower Dr., Suite 610

Troy, MI 48098-2843

(248) 594-0650

dlalone@fishstewip.com

ISHBIA & GAGLEARD, P.C.
David N. Zacks (P34192)

Philip Cwagenberg (P36246)
Attorneys for Defendant

251 E. Merrill, Suite 212
Birmingham, MI 48009

(248) 647-8590/(248) 647-8596-fax
dzacks@iglawfirm.com
pe(@iglawfirm.com

 

ANSWER TO PLAINTIFFS’ COMPLAINT

NOW COMES Defendant Ready Capital Corporation and for its Answer to Plaintiffs’

Complaint sets forth as follows:

PARTIES

1. Answering said paragraph, Defendant neither admits nor denies the allegations contained

therein, as it lacks knowledge or information sufficient to form a belief about the truth of the

allegations contained therein, and Plaintiffs are left to their strict legal proofs.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.356 Filed 03/10/20 Page 2 of 30

2. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

3. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

4, Answering said paragraph, Defendant admits the allegations contained therein as true.

5. Answering said paragraph, Defendant admits the allegations contained therein as true.

6. Answering said paragraph, Defendant admits the allegations contained therein as true.

JURISDICTION AND VENUE

7. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as the same are not allegations asserted against the Defendant, but rather are allegations
regarding the contents of the Plaintiffs’ Complaint, and the Plaintiffs are left to their strict legal
proofs.

8. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as the same are not allegations asserted against the Defendant, but rather are allegations
containing legal conclusions, and the Plaintiffs are left to their strict legal proofs.

9. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as the same are not allegations asserted against the Defendant, but rather are allegations

containing legal conclusions, and the Plaintiffs are left to their strict legal proofs.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.357 Filed 03/10/20 Page 3 of 30

GENERAL ALLEGATIONS
‘Plaintiffs’ READYCAP and READY CAPITAL Marks”

10. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

11. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

12. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

13. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

14. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

15. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

16. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the

allegations contained therein, and Plaintiffs are left to their strict legal proofs.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.358 Filed 03/10/20 Page 4 of 30

17. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

a. Answering said paragraph, Defendant admits that the records of the U.S. Patent and
Trademark Office (www.uspto.gov) reflects the information alleged by the
Plaintiffs, but lack information regarding the truth and/or accuracy of the
information contained therein, and Plaintiffs are left to their strict legal proofs.

b. Answering said paragraph, Defendant admits that the records of the U.S. Patent and
Trademark Office (www.uspto.gov) reflects the information alleged by the
Plaintiffs, but lack information regarding the truth and/or accuracy of the
information contained therein, and Plaintiffs are left to their strict legal proofs.

c. Answering said paragraph, Defendant admits that the records of the U.S, Patent and
Trademark Office (www.uspto.goy) reflects the information alleged by the
Plaintiffs, but lack information regarding the truth and/or accuracy of the
information contained therein, and Plaintiffs are left to their strict legal proofs.

18. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

19. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

20. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

21. Answering said paragraph, Defendant neither admits nor denies the allegations contained

therein, as it lacks knowledge or information sufficient to form a belief about the truth of the

allegations contained therein, and Plaintiffs are left to their strict legal proofs.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.359 Filed 03/10/20 Page 5 of 30

22. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs. Further answering
said paragraph, Defendant denies the allegations contained therein in the manner and form alleged,
as the records of the U.S. Patent and Trademark Office (www.uspto.gov) do not corroborate the
information in the manner and form alleged, and Plaintiffs are left to their strict legal proofs.

23. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

24. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs. Further answering
said paragraph, Defendant denies, as untrue, any insinuation that it has used any trademark, other
than its own common law trademark for Ready Capital, and Plaintiffs are left to their strict legal
proofs.

Defendant’s Infringing Use of The Marks

25. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs. Further answering
said paragraph, Defendant asserts that Andrew Simon, a Vice President for Plaintiffs, affirmatively
reached out to rent space within Defendant’s suite of offices upon the claimed reason that he was
relocating to the area, notwithstanding that he paid rent with a check drawn on a local Royal Oak,

MI business that he owned and/or controlled.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.360 Filed 03/10/20 Page 6 of 30

26. Answering said paragraph, Defendant admits that its websites states: “Ready Capital
Corporation is a single family office with over 30 years of experience in providing timely and
innovative capital solutions to businesses. We offer many Loan Products to many types and sizes
of businesses. As a direct lender, underwriter, and investor, we perform a wide spectrum of
services in Michigan. Ready Capital collaborates with CPAs, attorneys, trustees, work-out experts,
banks, and other trusted advisers to provide timely capital for their clients.” Further answering said
paragraph, Defendants denies the allegations contained therein as untrue and leaves Plaintiffs to
their strict legal proofs. Further answering said paragraph, Defendant neither admits nor denies
the allegations contained therein, with regard to the assertion that “These services are in direct
competition with those offered by Ready Capital under the Marks” as it lacks knowledge or
information sufficient to form a belief about the truth of the allegations contained therein, and
Plaintiffs are left to their strict legal proofs.

27. Answering said paragraph, Defendants denies the allegations contained therein as untrue
and leaves Plaintiffs to their strict legal proofs. Further answering said paragraph, Defendant
asserts that at no time did it claim, on the website referenced, that the transactions identified were
its “first loan transactions” and Plaintiffs are left to their strict legal proofs.

28. Answering said paragraph, Defendant admits the allegations contained therein as true.
Further answering said paragraph, Defendant asserts that at no time did it claim that its business
pursuits were exclusive to the state of Michigan, and Plaintiffs are left to their strict legal proofs.

29. Answering said paragraph, Defendant admits that its website and press releases
prominently display its Ready Capital common law trademark, and Plaintiffs are left to their strict
legal proofs.

30. Answering said paragraph, Defendant admits the allegations contained therein as true.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.361 Filed 03/10/20 Page 7 of 30

31. Answering said paragraph, Defendant denies the allegations contained therein, in the
manner and form alleged, and leaves the Plaintiffs to their strict legal proofs. Further answering
said paragraph, Defendant affirmatively states that the blogpost referenced is reproduced below,

and that the Plaintiffs are left to their strict legal proofs.

 

READY CAPITAL CORPORATION

Direct Lender - Providing Low Documentation Commercial Mortgages in Michigan

Recent Closings:
$1.6 Million finance company Line of Credit - Bloomfield Hills, MI @ 90,000 sq. ft. New Baltimore, MI Shopping Center Bridge Refinance
Financing for the assemblage of 8 farms © Ferndale, Mi Manufacturer and Distribution- mortgage @ 50,000 sq. ft. distressed shopping center — Kentwood, MI
walled Lake, Ml Waterfront Residential Investment Financing @#!arntranies, fl mixed use - mortgage © Commercial Mortgage on 29 Acres in Wiecm, Fil
Residential Condo Investment Financing — Qaisintisil 415, Mi@ Oowntcvn Birminghara, %11 retail/olfice mortgage @ Multi-Family mortgage — :4iyhlend, fut)
Refinance of Surgical/Medical facility — Canton Twi;,, M4! @ Sports Bar mortgage — Downtown “nn Arbor, ME@ Niiford, M41 Vacant Land mortgage
Investor Purchase mortgage of office on Northwestern Highway: Southte'<, f41@ Vacant Retail Inkster, MI @ Neonac, hi Vacant Retail
83,000 sq. {t. Jefferson debt restructure — Setrait, Mi@ Biccrmfieid Hits, hl Research Park mortgage @ Industrial Land mortgage- Avousri Hills, hil
Medical Rehabilitation facility mortgage — Utics, Mt @ Vacant Land mortgage - Bv:ningham, i @ Development land ~ fsrmingham, Mi
We receive inquiries from Every major Real Estate Company and Bank in Michigan
Retail mortgage in Dowritown Koval Ou, Mi @ Vacant Sports Bar- Wayne, Hi1@ Grosse He, MI mixed use®@ dellevite, tal lce Cream Store

Restaurant/ Bar mortgage ~ Pertinc, f-1!@ Development of |ivcnia, M11 shopping center @ Mixed Use mortgage in Uowiitewn Royal Qui, Mi

 

vacant Retail Mortgage on Telegraph rd. — Sautiifetd, t41@ Refinance of Yate, Mi apartment @ “iyczyac, Mt! multi-family mortgage
200,000 sq. ft. Industrial River Acuse, isi mortgage © Office on Woodward Ave- Leayintevens Pornitals, 11 @ Restaurant Bar in Chesaniny, til
Equity for apartment complex development fri Arbor, Mii @ Torch Lake, 41 Development Financing ® aicumficid Hills, Mi! Fix and Flip condos mortgage
Siminghan, Eioombietd, Fotnklin village, Nil residential investor rentals Investor Residential renovation Mortgage: lovmficid Hilts, i

Refinance of Farmington Hills, {ll residential Investment mortgage @ Serarty Creek, f.41 Renovation financing ® Gicarrifieia Hulls, Ml redemption financing

Bloomfield Hills, MI redemption financing © Renovation financing on St. C!air Shores waterfront property @ Cnedoygan, Mi waterfront development

WWW. READYCAPITALMI.COM
800-227-5399

 

 

 

32. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs.

33. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the

allegations contained therein, and Plaintiffs are left to their strict legal proofs. Further answering
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.362 Filed 03/10/20 Page 8 of 30

said paragraph, Defendant affirmatively states that in its business model loans are closed in the
names of the lenders, and not it in its name.

34. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs. Further answering
said paragraph, Defendant neither admits nor denies the allegations contained therein, as the same
are not allegations asserted against the Defendant, and Defendant states that neither Mark
Backonen, nor Birmingham Bancorp Mortgage, are parties to this action and that the Plaintiffs are
left to their strict legal proofs.

35. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs. Further answering
said paragraph, Defendant neither admits nor denies the allegations contained therein, as the same
are not allegations asserted against the Defendant, and Defendant states that neither Mark
Backonen, nor Birmingham Bancorp Mortgage, are parties to this action and that the Plaintiffs are
left to their strict legal proofs.

36. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs. Further answering
said paragraph, Defendant neither admits nor denies the allegations contained therein, as the same
are not allegations asserted against the Defendant, and Defendant states that neither Mark
Backonen, nor Birmingham Bancorp Mortgage, are parties to this action and that the Plaintiffs are

left to their strict legal proofs.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.363 Filed 03/10/20 Page 9 of 30

37. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein, as it lacks knowledge or information sufficient to form a belief about the truth of the
allegations contained therein, and Plaintiffs are left to their strict legal proofs. Further answering
said paragraph, Defendant neither admits nor denies the allegations contained therein, as the same
are not allegations asserted against the Defendant, and Defendant states that neither Mark
Backonen, nor Birmingham Bancorp Mortgage, are parties to this action and that the Plaintiffs are
left to their strict legal proofs.

38. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs.

39. Answering said paragraph, Defendant denies the allegations contained therein as untrue,
in the manner and form alleged, and that the Plaintiffs are left to their strict legal proofs. Further
answering said paragraph, Defendant states that on several occasions Plaintiffs CFO, Rick Herbst,
admitted that the Defendant had a common law trademark in the name Ready Capital, and
Plaintiffs are left to their strict legal proofs.

40. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their

strict legal proofs.

COUNT I
Infringement of a Registered Trademark
(15 U.S.C. §1114)
41. Defendant repeats and realleges paragraphs one through forty, inclusive, as if fully set forth

herein.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.364 Filed 03/10/20 Page 10 of 30

42. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs.

43. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict. legal proofs.

44. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs.

45. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs.

COUNT I
False Designation of Origin
(15 U.S.C. §1125(a))

46. Defendant repeats and realleges paragraphs one through forty-five, inclusive, as if fully set

forth herein.

10
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.365 Filed 03/10/20 Page 11 of 30

47. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs.

48. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs.

49. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs.

50. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein as the same call for a legal conclusion, and the Plaintiffs are left to their strict legal proofs.
Further answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs.

51. Answering said paragraph, Defendant denies the allegations contained therein as untrue

and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,

11
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.366 Filed 03/10/20 Page 12 of 30

Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs.

52. Answering said paragraph, Defendant neither admits nor denies the allegations contained
therein as the same call for a legal conclusion, and the Plaintiffs are left to their strict legal proofs.
Further answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their

strict legal proofs.
COUNT III
Deceptive Trade Practices
(M.C.L. § 455.903)

53, Defendant repeats and realleges paragraphs one through fifty-two, inclusive, as if fully set
forth herein.

54. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs. Further answering said paragraph, Defendant asserts that, upon information and
belief, that Plaintiff Ready Capital is not qualified to do business in Michigan and may not assert
the claim made.

55. Answering said paragraph, Defendant denies the allegations contained therein as untrue

and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,

Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the

12
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.367 Filed 03/10/20 Page 13 of 30

Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs. Further answering said paragraph, Defendant asserts that, upon information and
belief, that Plaintiff Ready Capital is not qualified to do business in Michigan and may not assert
the claim made.

56. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common Jaw trademark in the name Ready Capital; and Plaintiffs are left to their
strict legal proofs. Further answering said paragraph, Defendant asserts that, upon information and
belief, that Plaintiff Ready Capital is not qualified to do business in Michigan and may not assert
the claim made.

57, Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs. Further answering said paragraph, Defendant asserts that, upon information and
belief, that Plaintiff Ready Capital is not qualified to do business in Michigan and may not assert

the claim made.

COUNT IV
Common Law Trademark Infringement

58. Defendant repeats and realleges paragraphs one through fifty-seven, inclusive, as if fully
set forth herein.
59. Answering said paragraph, Defendant denies the allegations contained therein as untrue

and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,

13
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.368 Filed 03/10/20 Page 14 of 30

Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs. Further answering said paragraph, Defendant asserts that, upon information and
belief, that Plaintiff Ready Capital is not qualified to do business in Michigan and may not assert
the claim made.

60. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs. Further answering said paragraph, Defendant asserts that, upon information and
belief, that Plaintiff Ready Capital is not qualified to do business in Michigan and may not assert
the claim made.

61. Answering said paragraph, Defendant denies the allegations contained therein as untrue
and that the Plaintiffs are left to their strict legal proofs. Further answering said paragraph,
Defendant states that on several occasions Plaintiffs CFO, Rick Herbst, admitted that the
Defendant had a common law trademark in the name Ready Capital, and Plaintiffs are left to their
strict legal proofs. Further answering said paragraph, Defendant asserts that, upon information and
belief, that Plaintiff Ready Capital is not qualified to do business in Michigan and may not assert

the claim made.

14
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.369 Filed 03/10/20 Page 15 of 30

PRAYER FOR RELIEF
WHEREFORE, Defendant prays this Honorable Court enter a judgment in its favor, and
against the Plaintiffs, and provide such other relief as may be appropriate.
Respectfully submitted,
ISHBIA & GAGLEARD, P.C.

/s/ Philip Cwagenberg
David N. Zacks (P34192)
Philip Cwagenberg (P36246)
Attorneys for Defendant
251 E. Merrill, Suite 212
Birmingham, MI 48009
(248) 647-8590/(248) 647-8596-fax
dzacks(@iglawfirm.com

Dated: March 10, 2020 pe(@iglawfirm.com

f\ready capital\pleadings\complaint and summons\answer and affirmative defenses\answer and affirmative defenses, docx

15
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.370 Filed 03/10/20 Page 16 of 30

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

READY CAPITAL CORPORATION,
a Maryland corporation, READYCAP
COMMERCIAL, LLC, a Delaware
Limited liability company, and
READYCAP HOLDINGS, LLC, a
Delaware limited liability company,

Plaintiffs,
Case No. 2:19-cv-13536-BAF-EAS
Vv. Hon. David Lawson

READY CAPITAL CORPORATION,
a Michigan corporation,

 

Defendant.
FISHMAN STEWART PLLC ISHBIA & GAGLEARD, P.C.
Douglas P. LaLone (P45751) David N. Zacks (P34192)
Attorneys for Plaintiffs Philip Cwagenberg (P36246)
800 Tower Dr., Suite 610 Attorneys for Defendant
Troy, MI 48098-2843 251 E. Merrill, Suite 212
(248) 594-0650 Birmingham, MI 48009
dlalone@fishstewip.com (248) 647-8590/(248) 647-8596-fax

dzacks(@iglawfirm.com
pe(@iglawlirm.com

 

AFFIRMATIVE DEFENSES
NOW COMES Defendant Ready Capital Corporation and for its Affirmative Defenses
forth as follows:
1. Plaintiffs’ Complaint fails to state a claim upon which relief may be granted.
2. Plaintiffs’ claims are barred, in whole and/or in part, by the doctrine/rule of Laches.
3. Plaintiffs’ claims are barred, in whole and/or in part, by the doctrines/rules of Estoppel
and/or Acquiescence and/or Waiver.

4. Plaintiffs’ claims are barred, in whole and/or in part, by the doctrine/rule of Unclean Hands.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.371 Filed 03/10/20 Page 17 of 30

5. Plaintiffs’ claims are barred, in whole and/or in part, because any infringement, if any — and
the existence of any is denied, was innocent and/or not actionable as a matter of law.

6. Plaintiffs’ claims are barred, in whole and/or in part, by the doctrine/rule of the applicable
Statute(s) of Limitations.

7. Plaintiffs’ claims are barred, in whole and/or in part, as Defendant established, as admitted
to by Rick Herbst, Plaintiffs CFO, a Common Law trademark to the name “Ready Capital”.

8. Plaintiffs’ claims are barred, in whole and/or in part, by the doctrine/rule that some or all
marks at issue are generic and/or lack secondary meaning.

9. Plaintiffs’ claims are barred, in whole and/or in part, because Plaintiffs’ damages, if any —
and the existence of which is denied, were not caused by Defendant.

10. Plaintiffs’ claims for injunctive relief are barred, in whole and/or in part, because Plaintiffs
cannot show that they will suffer any irreparable harm from Defendant’s actions.

11. Plaintiffs’ claims for injunctive relief are barred, in whole and/or in part, because the
alleged injury or damage suffered by Plaintiffs, if any and the existence of which is denied, would
be adequately compensated by damages. Accordingly, Plaintiffs have a complete and adequate
remedy at law and are not entitled to seek equitable relief.

12. Plaintiffs’ claims are barred, in whole and/or in part, by reason of Plaintiffs’ failure to
mitigate damages, if such damages exist - and the existence of which is denied.

13. Plaintiffs’ claims are barred, in whole and/or in part, by reason of Plaintiffs’ fraud on the
United States Patent & Trademark Office.

14. Plaintiffs’ claims are barred, in whole and/or in part, as Defendant has not infringed any
applicable trademarks under federal or state law.

15. Defendant reserves the right to amend and/or supplement these Affirmative Defenses.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.372 Filed 03/10/20 Page 18 of 30

Dated: March 10, 2020

Respectfully submitted,
ISHBIA & GAGLEARD, P.C.

/s/ Philip Cwagenberg

David N. Zacks (P34192)

Philip Cwagenberg (P36246)
Attorneys for Defendant

251 E. Merrill, Suite 212
Birmingham, MI 48009

(248) 647-8590/(248) 647-8596-fax
dzacks@iglawfirm.com

pe@iglawfirm.com

 

f\ready capital\pleadings\complaint and summons\answer and affirmative defenses\affirmative defenses 03102020,docx
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.373 Filed 03/10/20 Page 19 of 30

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

READY CAPITAL CORPORATION,
a Maryland corporation, READYCAP
COMMERCIAL, LLC, a Delaware
Limited liability company, and
READYCAP HOLDINGS, LLC, a
Delaware limited liability company,

Plaintiffs/Counter-Defendants,
Case No. 2:19-cv-13536-BAF-EAS

Vv. Hon. David Lawson

READY CAPITAL CORPORATION,
a Michigan corporation,

Defendant/Counter-Plaintiff

 

FISHMAN STEWART PLLC ISHBIA & GAGLEARD, P.C.

Douglas P. LaLone (P45751) David N. Zacks (P34192)

Attorneys for Plaintiffs/Counter-Defendants Philip Cwagenberg (P36246)

800 Tower Dr., Suite 610 Attorneys for Defendant/Counter-Plaintiff
Troy, MI 48098-2843 251 E. Merrill, Suite 212

(248) 594-0650 Birmingham, MI 48009

dlalone@fishstewip.com (248) 647-8590/(248) 647-8596-fax
dzacks(@iglawfirm.com
pe@iglawfirm.com
COUNTER CLAIM
NOW COMES Defendant/Counter-Plaintiff Ready Capital Corporation and for its Counter
Claim against Plaintiff/Counter-Defendants, and sets forth as follows:
PARTIES
1. Defendant/Counter-Plaintiff is a Michigan corporation with its principle place of business

located in Birmingham, MI.

2. Upon information and belief Plaintiff/Counter-Defendant is a Maryland corporation with

its principle place of business in New York, New York.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.374 Filed 03/10/20 Page 20 of 30

3. Upon information and belief Plaintiff/Counter-Defendant ReadyCap Commercial, LLC is
a Delaware limited liability company with its principle place of business in Berkeley Heights,
New Jersey.

4. Upon information and belief Plaintiff/Counter-Defendant ReadyCap Holdings, LLC is a
Delaware limited liability company with its principle place of business in New Providence, New
Jersey.

JURISDICTION AND VENUE

5. This is an action for federal trademark infringement and false designation of origin under
the provisions of the Lanham Act, 15 U.S.C. §§ 1051, et seq., for deceptive trade practices under
M.CLL. § 455.903, et seq., and for trademark infringement under Michigan common law. Further,
in this Counter Claim the relief requested includes a declaratory judgment of non-infringement
and for entry of an order directing the United States Patent and Trademark Office (the “USPTO”)
to cancel the plaintiff’s claimed marks brought pursuant to 15 U.S.C. § 1115(6)(1) and (5), 28
U.S.C. § 2201, and Fed. R. Civ. P. 57.

6. This Court has subject matter jurisdiction over the Lanham Act claims asserted in this
Counter Claim under 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a), and has jurisdiction
over the state law claims pursuant to 28 U.S.C. §§1338(b) and 1367.

7. Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial part of
the eyents giving rise to the claims occurred in this District.

GENERAL ALLEGATIONS
8. This matter concerns the Defendant’s/Counter-Plaintiff’s use of the business name “Ready

Capital Corporation”, which it has used since it incorporated and went into business on September
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.375 Filed 03/10/20 Page 21 of 30

9, 2015, for which it has obtained a Common Law Trademark in the name “Ready Capital” before
the Plaintiffs’ claimed first use anywhere of the name “Ready Capital”.

9, Defendant/Counter-Plaintiff, since it was formed, maintained a single office in Birmingham,
ML, and provides a number of different types of business loans, including: Bridge Loans, No
Documentation Commercial Loans, Business Loans, Hard / Soft Money Loans, Commercial
Mortgages, Commercial Real Estate Loans, and Note Purchase Loans.

10. Since September 9, 2015, Defendant/Counter-Plaintiff has continuously used its “Ready
Capital” Common Law word mark in interstate commerce in connection with its lending services
in Michigan and Indiana, and marketing in the Midwest area of the United States, thus it acquired
rights in the Common Law word mark and gained great recognition for such use.

11. Since September 9, 2015, Defendant/Counter-Plaintiff has expended significant sums of
money, energy, time and resources developing, marketing and preserving the image and identity
of its “Ready Capital” Common Law word mark.

12. Notwithstanding Defendant/Counter-Plaintiff’s rights to the exclusive use of the “Ready
Capital” Common Law word mark in its territories, upon information and belief one, or more, of
the Plaintiffs/Counter-Defendants, did market lending services and/or consummated loan
transactions, all-the-while using Defendant/Counter-Plaintiff's Common Law word mark, in
Defendant/Counter-Plaintiff’s territory, without license and authorization to do so, including the
following identified on Plaintiffs/Counter-Defendants website:

a. Carleton, MI — Small Business Insurance Agency, $2,169,100 — 10 Year Term;
b. Warren, MI — Small Business Liquor Store, $661,000 — 25 Year Term;
c. Portage, MI— Purchase — Freddie SBL — Multifamily — $1,443,000 - 10 Year Term

d. Clarkesville, IN — Cash-Out Refinance — Freddie SBL — Multifamily - $1,208,000
—10 Year Term;
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.376 Filed 03/10/20 Page 22 of 30

e. Sellersburg, IN — Purchase — Fixed Rate — Multifamily - $1,570,000 — 10 Year
Term;

f. Indianapolis, IN— Cash-Out Refinance — Freddie SBL — Multifamily - $2,500,000
—20 Year Term;

g. Indianapolis, IN — Cash-Out Refinance — Bridge — Retail - $1,300,000 — 2 Year
Term;

h. Westland, MI — Cash-Out Refinance — Freddie SBL — Multifamily - $2,500,000 —
20 Year Term;

i. Roseville, MI — Cash-Out Refinance — Freddie SBL — Multifamily - $1,525,000 —
10 Year Term;

j. Lincoln Park, MI — Cash-Out Refinance — Freddie SBL — Multifamily - $1,000,000
—10 Year Term;

k. Detroit, MI — Cash-Out Refinance — Freddie SBL — Multifamily - $930,000 — 10
Year Term;

|. Livonia, MI—Rate/Term Refinance — Bridge — Retail - $8,930,000 —3 Year Term;
m. Belleville, MI — Purchase — Bridge — Industrial - $5,825,000 — 2 Year Term;
13. Further, on two (2) occasions persons associated with Plaintiffs/Counter-Defendants,
Andrew Simon and Mark Blaha, did represent that Plaintiffs/Counter-Defendants were not
involved in any business transactions in the state of Michigan.

COUNT I
DECLARATORY JUDGMENT OF NON-INFRINGEMENT

14. Defendant/Counter-Plaintiff repeats and realleges paragraphs one through thirteen,
inclusive, as if fully set forth herein.

15. Pursuant to 28 U.S.C. § 2201, and Fed. R. Civ. P. 57, this Court is authorized to issue a
Declaratory Judgment finding that the Defendant/Counter-Plaintiff did not infringe on any

trademark(s) of the Plaintiffs/Counter-Defendants.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.377 Filed 03/10/20 Page 23 of 30

16. Since Defendant/Counter-Plaintiff was a prior, good faith, continuous user of the “Ready
Capital” name, well before Plaintiffs’/Counter-Defendants’ alleged first use in commerce, on 11-
00-2015, this Honorable Court must enter its Declaratory Judgment of non-infringement in favor
of Defendant/Counter-Plaintiff and delineate a reasonable geographic area in which
Defendant/Counter-Plaintiff can continue to operate under that name, pursuant to 15 U.S.C. §
1115(b)(5).

WHEREFORE, Defendant/Counter-Plaintiff prays that this Honorable Court issues a
Declaratory Judgment declaring that this Defendant/Counter-Plaintiff owns and possesses a
Common Law trademark in the name “Ready Capital” and that it did not infringe upon any marks
claimed by any of the Plaintiffs/Counter-Defendants, and provide such other relief as may be
appropriate.

COUNT II
CANCELLATION OF PLAINTIFFS’/COUNTER-DEFENDANTS’
CLAIMED “READY CAPITAL” MARK

17. Defendant/Counter-Plaintiff repeats and realleges paragraphs one through sixteen,
inclusive, as if fully set forth herein.

18. In the application to the USPTO, for the “Ready Capital” trademark, Plaintiffs’/Counter-
Defendants’, through an authorized representative made the following representation:

“Declaration
M1 If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

e The signatory believes that the applicant is the owner of the trademark/service mark sought to be
registered;

e The mark is in use in commerce on or in connection with the goods/services in the application;

e The specimen(s) shows the mark as used on or in connection with the goods/services in the application;
and

e The facts set forth in the application are true.

If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. §
1051(b), § 1126(d), and/or § 1126(e):
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.378 Filed 03/10/20 Page 24 of 30

e The signatory believes that the applicant is entitled to use the mark in commerce;

e The applicant has a bona fide intention to use the mark in commerce on or in connection with the
goods/services in the application; and

e The facts set forth in the application are true.

MI To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users,
have the right to use the mark in commerce, either in the identical form or in such near resemblance as to be
likely, when used on or in connection with the goods/services of such other persons, to cause confusion or mistake,
or to deceive.

M1 To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the
circumstances, the allegations and other factual contentions made above have evidentiary support.

Mi The signatory being warned that willful false statements and the like are punishable by fine or imprisonment,
or both, under 18 U.S.C. § 1001, and that such willful false statements and the like may jeopardize the validity of
the application or submission or any registration resulting therefrom, declares that all statements made of his/her
own knowledge are true and that all statements made on information and belief are believed to be true.

Declaration Signature

Signature: /Frederick C. Herbst/ Date: 01/20/2017
Signatory's Name: Frederick C. Herbst

Signatory's Position: Chief Financial Officer
Payment Sale Number: 87308059

Payment Accounting Date: 01/23/2017”

19. A simple Internet search prior to the January 20, 2017 execution and submission of the
Plaintiffs’/Counter-Defendants’ application for the claimed “Ready Capital” mark would have
located the Defendant’s/Counter-Plaintiff’'s website, www.readycapitalmi.com, and information
related to the Defendant’s/Counter-Plaintiff s prior use in commerce of the “Ready Capital” name.

20. In its application to the USPTO Plaintiffs’ /Counter-Defendants’ claimed that there was no
other entity using a name similar to the mark it was applying for that would cause confusion.

21. The above representation in the Plaintiffs’/Counter-Defendants’ application to the USPTO
was a material misrepresentation.

22. Since Plaintiffs’/Counter-Defendants’ acquired its claimed trademark, Registration No.
5,444,430, through fraud, misrepresentation, or pursuant to the withholding of relevant and
material information from the USPTO in connection with the application for registration, this
Court should order a cancellation of Plaintiffs’/Counter-Defendants’ claimed mark and enter an

order requiring the USPTO to do so.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.379 Filed 03/10/20 Page 25 of 30

WHEREFORE, Defendant/Counter-Plaintiff prays that this Honorable Court enter its Order
requiring the USPTO to cancel Registration No. 5,444,430, and provide such other relief as may
be appropriate.

COUNT II
False Designation of Origin
(15 U.S.C. § 1125(a))

23. Defendant/Counter-Plaintiff repeats and realleges paragraphs one through twenty-three,
inclusive, as if fully set forth herein.

24. Plaintiffs/Counter-Defendants have used and continue to use the “Ready Capital” word
mark in interstate commerce and in connection with services they distribute, advertise, offer for
sale and/or sell, infringing the Defendant’s/Counter-Plaintiff's “Ready Capital” Common Law
word mark in a manner that is likely to cause confusion, or to cause mistake, or to deceive as to
the affiliation, connection or association of  Plaintiffs/Counter-Defendants with
Defendant/Counter-Plaintiff and/or as to the origin, sponsorship or approval of Plaintiffs’/Counter-
Defendants’ services with commercial activities by Defendant/Counter-Plaintiff.

25. Defendant/Counter-Plaintiff believes that it has been and is further likely to be damaged
by these acts of false designation of origin by Plaintiffs/Counter-Defendants.

26. Plaintiffs’/Counter-Defendants’ unauthorized use of the word mark as alleged herein
constitutes false designation of origin in violation of 15 U.S.C. § 1125(a).

27. No adequate remedy exists at law for the irreparable harm Plaintiffs’/Counter-Defendants’
acts of false designation of origin have caused and is causing Defendant/Counter-Plaintiff.
Defendant/Counter-Plaintiff is entitled to preliminary and permanent injunctive relief.

28. Plaintiffs’/Counter-Defendants’ acts of false designation of origin have been knowing,

willful and in deliberate disregard of Defendant’s/Counter-Plaintiff's rights and of
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.380 Filed 03/10/20 Page 26 of 30

Plaintiffs’/Counter-Defendants’ obligations under federal law. Defendant/Counter-Plaintiff is
entitled to (a) Plaintiffs’/Counter-Defendants’ profits derived from their transactions within
Defendant’s/Counter-Plaintiff's protected territory; (b) any damages sustained by
Defendant/Counter-Plaintiff; (c) legal fees and expense related to this action; and, (d) enhanced
damages under 15 U.S.C. § 1117(@).

29. This is an exceptional case within the meaning of 15 U.S.C. § 1117(a). Defendant/Counter-

Plaintiff should be awarded reasonable attorneys’ fees herein.
WHEREFORE, Defendant/Counter-Plaintiff pray that this Honorable Court, as necessary
and appropriate:

a. Preliminarily and permanently enjoin and restrain Plaintiffs/Counter-Defendants, and their
officers, agents, servants, employees and attorneys, and any other person in active concert
or participation with them who receive actual notice of the Court’s order, from using the
Defendant’s/Counter-Plaintiff’s Ready Capital Common Law mark, and any other name,
mark or designation confusingly similar to the same, in Defendant’s/Counter-Plaintiffs
geographic territory;

b. Award Defendant/Counter-Plaintiff damages consistent with 15 U.S.C. § 1117(a) and
attorneys’ fees and costs pursuant to 15 U.S.C. § 1117(a), M.C.L. § 445.911 and/or other
applicable law.

c. Any other relief this Honorable Court deems just and equitable.

COUNT IV
Deceptive Trade Practices (M.C.L. § 453.903)

30. Defendant/Counter-Plaintiff repeats and realleges paragraphs one through twenty-nine,
inclusive, as if fully set forth herein.

31. Plaintiffs’/Counter-Defendants’ unauthorized use of Defendant’s/Counter-Plaintiff s
“Ready Capital” Common Law mark creates a likelihood of confusion or misunderstanding as to

the source, sponsorship, approval, or certification by another in violation of M.C.L. § 455.903.
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.381 Filed 03/10/20 Page 27 of 30

32. Plaintiffs’/Counter-Defendants’ willfully engaged in the trade practice knowing it to be
deceptive.

33. Plaintiffs’/Counter-Defendants’ unlawful conduct has caused and will continue to cause
irreparable harm and other damages to Defendant/Counter-Plaintiff if Plaintiffs’/Counter-
Defendants’ conduct is not enjoined.

34. As a result of Plaintiffs’/Counter-Defendants’ wrongful and knowing deceptive trade
practices, Defendant/Counter-Plaintiff is entitled to an injunction, and to recover costs and
reasonable attorneys’ fees, pursuant to M.C.L. § 445.911.

WHEREFORE, Defendant/Counter-Plaintiff pray that this Honorable Court, as necessary
and appropriate:

a. Preliminarily and permanently enjoin and restrain Plaintiffs/Counter-Defendants, and their
officers, agents, servants, employees and attorneys, and any other person in active concert
or participation with them who receive actual notice of the Court’s order, from using the
Defendant’s/Counter-Plaintiff’s Ready Capital Common Law mark, and any other name,
mark or designation confusingly similar to the same, in Defendant’s/Counter-Plaintiff s
geographic territory;

b. Award Defendant/Counter-Plaintiff damages in an amount in excess of Seventy Five
Thousand ($75,000.00) Dollars, and attorneys’ fees and costs pursuant to M.C.L. § 445.911
and/or other applicable law.

c. Any other relief this Honorable Court deems just and equitable.

COUNT V
Common Law Trademark Infringement

35. Defendant/Counter-Plaintiff repeats and realleges paragraphs one through thirty-four,
inclusive, as if fully set forth herein.
36. Plaintiffs’/Counter-Defendants’ unauthorized use of Defendant’s/Counter-Plaintiff’s

“Ready Capital” Common Law mark in connection with lending services is likely to cause
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.382 Filed 03/10/20 Page 28 of 30

confusion and constitutes willful infringement of Defendant’s/Counter-Plaintiff’s trademarks, in
violation of Michigan common law.

37. Plaintiffs’/Counter-Defendants’ infringement is knowing, deliberate, and willful.

38. As a direct and proximate result of Plaintiffs’/Counter-Defendants’ actions described
herein, Defendant/Counter-Plaintiff suffered, and will continue to suffer, irreparable injury to its
business, reputation, and goodwill, unless and until the Court enjoins Plaintiffs’/Counter-
Defendants’ actions. Defendant/Counter-Plaintiff has no adequate remedy at law.

WHEREFORE, Defendant/Counter-Plaintiff pray that this Honorable Court, as necessary
and appropriate:

a. Preliminarily and permanently enjoin and restrain Plaintiffs/Counter-Defendants, and their
officers, agents, servants, employees and attorneys, and any other person in active concert
or participation with them who receive actual notice of the Court’s order, from using the
Defendant’ s/Counter-Plaintiff’'s Ready Capital Common Law mark, and any other name,
mark or designation confusingly similar to the same, in Defendant’s/Counter-Plaintiff s
geographic territory;

b. Award Defendant/Counter-Plaintiff damages in an amount in excess of Seventy Five
Thousand ($75,000.00) Dollars, and attorneys’ fees and costs pursuant to M.C.L. § 445.911
and/or other applicable law.

c. Any other relief this Honorable Court deems just and equitable.
Respectfully submitted,
ISHBIA & GAGLEARD, P.C.

/s/ Philip Cwagenberg

David N. Zacks (P34192)

Philip Cwagenberg (P36246)
Attorneys for Defendant

251 E. Merrill, Suite 212
Birmingham, MI 48009

(248) 647-8590/(248) 647-8596-fax
dzacks(@iglawfirm,com

Dated: March 10, 2020 pc@iglawfirm.com

f\ready capital\pleadings\complaint and summons\counterclaim\counterclaim 03 102020.docx

10
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.383 Filed 03/10/20 Page 29 of 30

RELIANCE UPON JURY DEMAND

Defendant/Counter-Plaintiff relies upon, and incorporates by reference, the Jury Demand
heretofore filed in this matter by the Plaintiffs.
Respectfully submitted,

ISHBIA & GAGLEARD, P.C.

/s/ Philip Cwagenberg
David N. Zacks (P34192)

Philip Cwagenberg (P36246)
Attorneys for Defendant
251 E. Merrill, Suite 212
Birmingham, MI 48009
(248) 647-8590/(248) 647-8596-fax
dzacks@iglawfirm.com

Dated: March 10, 2020 pe@iglawfirm.com

reso 2 a

fi\ready capital\p] im 03102020. docx

11
Case 2:19-cv-13536-DML-EAS ECF No. 20, PagelD.384 Filed 03/10/20 Page 30 of 30

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

READY CAPITAL CORPORATION,

a Maryland corporation, READYCAP
COMMERCIAL, LLC, a Delaware limited
liability company, and READYCAP
HOLDINGS, LLC, a Delaware limited
liability company,

Plaintiffs,
VS.

READY CAPITAL CORPORATION, a
Michigan corporation,

Defendant.

 

 

Case No. 19-cv-13436

Defendant’s 1 Interrogatories to
Plaintiffs

PROOF OF SERVICE

The undersigned certifies that on March 10, 2020, a copy of the Answer to Plaintiffs’
Complaint, Affirmative Defenses, Counter Claim, Reliance Upon Jury Demand, and this Proof of
Service were served upon Douglas P. LaLone, Esq., via the Court’s mandatory efiling system through

ECF/Pacer.

I declare that the statements above are true to the best of my information, knowledge and

belief.

/s/ Beth Huffman Hall
Beth Huffman Hall

Dated: March 10, 2020

f:\ready capital\pleadings\complaint and summons\answer and affirmative defenses\pos re answer - affirmative defenses.docx
